DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2012/0103314 A1) in view of Gershon et al. (US 5,296,137) and further in view of Li (CN 201961310 U).
Regarding claim 1, Jackson discloses a split cycle internal combustion engine, comprising: a combustion cylinder (12) accommodating a combustion piston (14); a compression cylinder (2) accommodating a compression piston (4) and being arranged to provide compressed fluid to the combustion cylinder (14); wherein the compression cylinder comprises a liquid coolant inlet (26), wherein the liquid coolant inlet is in fluid communication with a liquid coolant reservoir (28) via a liquid coolant flow path.
Jackson is silent as to a filter for filtering a liquid having a first and second portions that are interchangeable in response to a control signal.
Gershon discloses a filtration system for filtering liquid , wherein the filter comprises a first portion and a second portion (170) so that first and second portions can be swapped in and out of the liquid flow path using a 3-way valve (286); see figure 2.
Li discloses an electric 3-way valve (7) controlled by a controller (13) based on a control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jackson by using a filter having a first and second portions that are selectively controlled as disclosed by Gershon and the selective control being based on a control signal as disclosed by Li in order to remove contaminants from the liquid and use an electric control to automatically control the operation of the selective valve.


and wherein the first and second portions are arranged to be interchangeable in response to a control signal from a controller 
Regarding claim 5, wherein each of the first and second portions (170) of the filter is located in a respective liquid coolant flow path coupled between the liquid coolant reservoir and the liquid coolant inlet.
Regarding claim 6, further comprising a liquid coolant that comprises a fluid which has been condensed into its liquid phase via a refrigeration process (liquid nitrogen).
Regarding claim 7, further comprising a heat exchanger (50) arranged to exchange heat between an exhaust fluid exhausted from the combustion cylinder and compressed fluid being provided from the compression cylinder to the combustion cylinder.
Regarding claim 20, Jackson discloses a split cycle internal combustion engine having  liquid nitrogen injected (26) into a cylinder (2), wherein the liquid is condensed into a liquid phase via refrigeration.
Jackson is silent as to a liquid filter for removing solid contaminants from the liquid and selecting the first and second portions of the filtering element based on a control signal.
Gershon discloses a filtration system (102) comprises: a liquid inlet (178); a liquid outlet, wherein the liquid inlet is coupled to the liquid outlet via a filtering element (100), the filtering element comprising a first portion and a second portion (170) and a diverter (286) arranged to direct liquid through the first portion and/or the second portion of the filtering element (100).
Li discloses an electric 3-way valve (7) controlled by a controller (13) based on a control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jackson by using a liquid filter having a first and second portions that are selectively controlled as disclosed by Gershon and the selective control being based on a control signal as disclosed by Li in order to remove contaminants from the liquid and use an electric control to automatically control the operation of the selective valve.
Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Gershon and Li as applied to claims 1 and 5-7  above, and further in view of Fausett et al. (US 2016/0273455 A1).
Regarding claim 2, Fausett discloses a filter (28) with a heating element (46) to melt ice debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Jackson in view of Gershon and Li by using a heating element in the liquid filter to prevent accumulation of ice debris and be able to operate in freezing conditions.
Regarding claim 3, wherein the heater is arranged to use residual heat from an exhaust (56) of the split cycle internal combustion engine; see Jackson. 
Regarding claim 4, wherein the heater works by an inductive heating process (electric heater).
Regarding claim 8, further comprising a controller (38), and wherein the controller is configured to control the heater (46) to heat the filter to remove solid contaminants from the filter (the second heater is a duplicate of the first heater).
Regarding claim 9, wherein the controller  (38) is configured to control the heater (46) to heat to remove solid contaminants from of the filter (the first heater is duplicate of the second heater).
Claims 10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2012/0103314 A1) in view of Orlosky (US 2007/0277775 A1)
Regarding claim 10, Jackson discloses a split cycle internal combustion engine comprising:
a combustion cylinder (12) accommodating a combustion piston (14); a compression cylinder (2) accommodating a compression piston (4) and being arranged to provide compressed fluid to the combustion cylinder; wherein
the compression cylinder comprises a liquid coolant inlet (26), wherein the liquid coolant inlet is in fluid communication with a liquid coolant reservoir (28) via a liquid coolant flow path.
Jackson is silent as to a diverter arranged in the liquid reservoir.
Orlosky discloses an engine comprising injection of water into a cylinder wherein a liquid coolant reservoir (16) comprises a driver (16a) arranged to create a pressure differential in the liquid coolant reservoir to drive a portion of the liquid coolant towards the cylinder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jackson by using a diverter inside the coolant reservoir as disclosed by Orlosky to raise the pressure of the coolant to be injected into the cylinder.

Regarding claim 12, wherein the driver (16a) comprises a pump arranged to drive liquid coolant from the liquid coolant reservoir (16) into the compression cylinder in response to a control signal from a controller to create a pressure differential in the liquid coolant reservoir to drive a portion of the liquid coolant towards the cylinder.
Regarding claim 17, wherein the liquid coolant reservoir (16) is thermally insulated (well known).
Regarding claim 18, wherein the liquid coolant reservoir (16) is coupled to the cylinder via a fluid line, and wherein the fluid line is insulated (well known).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Orlosky as applied to claims 10, 12 and 17-19 above, and further in view of Hays (US 2009/0318039 A1).
Regarding claim 13, Hays discloses a liquid coolant reservoir (19) comprises a pressure release valve (32) for preventing over pressurization of the liquid coolant reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Jackson in view of  Orlosky by using a relief valve as disclosed by Hays to relief excessive fluid pressure within the coolant tank (19).
Regarding claim 14, wherein the pressure release valve (32) is arranged to vent in the event that pressure in the liquid coolant reservoir exceeds a first selected threshold.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Orlosky as applied to claims 10, 12 and 17-19 above, and further in view of Warman (US 4,167,159).
Jackson in view of Orlosky is silent as to a first and second relief valves.
Warman discloses a pressurized liquid coolant system for an internal combustion engine having a first (142) and second relief (76) valves through hoses 132 and 134.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jackson in view of Orlosky  by using a first and second relief valves as disclosed by Warman to relief at upper and lower maximum pressures.   
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose engine coolant systems having coolant reservoirs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747